Citation Nr: 1732743	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-11 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for psoriasis, keratosis, solar keratosis, and lentigo.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to August 1996.  He also had a verified period of active duty for training (ACDUTRA) with the Army National Guard from February 1967 to June 1967.  He received the Army Commendation Medal. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2013 rating decision in which the RO, inter alia, granted service connection for psoriasis and rated this disability in conjunction with the already service-connected keratosis, solar keratosis, and lentigo.  An increased (30 percent) disability rating was assigned, from August 4, 2010.  The Veteran filed a notice of disagreement (NOD) in August 2013.  The RO issued a statement of the case (SOC) in March 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

The Board notes that, as explained in a January 2017 decision and remand, the Board had previously stayed action on the claim for an increased rating for psoriasis, keratosis, solar keratosis, and lentigo pending a resolution of VA's appeal of a decision by the United States Court of Appeals for Veterans Claims (Court) in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  The stay has since been lifted, and the Veteran's increased rating claim is now ready for appellate review.

As for the matter of representation, the  a final preliminary matter, the Board points out that the Veteran was previously represented by attorney David Anaise, as reflected by a November 2012 VA Form 21-22a, Appointment of Individual as Claimant's Representative.  In April 2017, both the Veteran and his attorney revoked this representation (see April 2017 statements from the Veteran and attorney David Anaise).  There is no evidence that the Veteran has appointed  any other organization or individual as his representative.  Hence, he is now recognized as proceeding  pro se ( unrepresented) in this appeal.  

While the Veteran previously has a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claim for an increased rating for psoriasis, keratosis, solar keratosis, and lentigo is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

REMAND

The Board's review of the claims file reveals that further action on the increased rating claim appeal is warranted.  

As noted in a prior remand, In addition to the claim for an increased rating for the service-connected skin disability, the Veteran also perfected an appeal with regard to, inter alia, a claim for service connection for a skin disease other than psoriasis, keratosis, solar keratosis, and lentigo (including eczema/dermatitis) and the Board remanded this service connection matter in January 2017 for further development.  In its January 2017 remand, the Board instructed the AOJ to arrange for the Veteran to undergo a VA skin examination to obtain information as to the nature and etiology of any current skin disease other than psoriasis, keratosis, solar keratosis, and lentigo.  This examination has not yet been conducted.  

The Board also points out that any decision with respect to the claim for service connection for a skin disease other than psoriasis, keratosis, solar keratosis, and lentigo may affect the claim for an increased rating for the service-connected skin disability.  Hence, the service connection claim is inextricably intertwined with the increased rating claim on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

As additional information will likely be obtained pertaining to the severity of the service-connected skin disability during the requested VA skin examination and as the claims for service connection for a skin disease other than psoriasis, keratosis, solar keratosis, and lentigo and for an increased rating for the service-connected skin disability should be considered together, it follows that any Board action on the increased rating claim, at this juncture, would be premature.  Hence, a remand of the increased rating claim is warranted at this time.  The AOJ should not readjudicate the Veteran's increased rating claim until the VA skin examination requested in the Board's January 2017 remand has been conducted and the claim for service connection for a skin disease other than psoriasis, keratosis, solar keratosis, and lentigo has been readjudicated.

Moreover, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment from the VA Medical Center (VAMC) in Washington, DC (dated to October 2011) and the VAMC in Providence, Rhode Island (dated in September 2011).  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matter on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  Adjudication of the increased rating claim should include consideration of whether staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records from the Washington, DC VAMC (dated since October 2011) and the Providence, Rhode Island VAMC (dated since September 2011).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matter on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include conducting a VA skin examination to obtain information as to the nature and etiology of any current skin disease other than psoriasis, keratosis, solar keratosis, and lentigo (as requested in the January 2017 remand) and readjudicating the claim for service connection for any such skin disease), adjudicate the claim for an increased rating for psoriasis, keratosis, solar keratosis, and lentigo.,

The increased rating claim should be adjudicated in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim in October 2015), and all legal authority (to include consideration of whether staged rating of the skin disability is appropriate).

6.  If the full benefit sought on appeal remains denied, furnish to the Veteran a supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




